Case 1:19-cv-01646-LO-JFA Document 43 Filed 11/13/20 Page 1 of 5 PageID# 347




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

ERIK J. CARDIN,                               )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )    Civil Action No. 1:19cv01646 (LO/JFA)
                                              )
LEAH MARIE OLSZEWSKI,                         )
                                              )
                       Defendant.             )


                             RULE 16{B) SCHEDULING ORDER

        Upon consideration of the representations made in the Parties' Rule 26(t) Report

Following Rule 26(t) Conference ("Joint Discovery Plan") (Docket no. 42) and taking note of

the Scheduling Order entered in this case (Docket no. 38), the court makes the following rulings:

        I.     All discovery shall be concluded by March 12, 2021.

        2.     The Joint Discovery Plan filed by the parties is approved and shall control

discovery to the extent of its application unless further modified by the court.

        3.     At the request of the parties, the pretrial conference scheduled for Wednesday,

November 18, 2020 at 11 :00 a.m. is cancelled.

        4.     All Fed. R. Civ. P. 26(a)(l) disclosures shall be completed by November 20,

2020.

        5.     Expert disclosures shall be governed by the schedule set forth in Paragraph V.I. of

the Joint Discovery Plan. To the extent the parties wish to modify these deadlines, they must

seek leave of court.
Case 1:19-cv-01646-LO-JFA Document 43 Filed 11/13/20 Page 2 of 5 PageID# 348




       6.       If parties believe that an additional settlement conference with the court would be

of assistance in resolving this dispute, they may arrange a settlement conference by contacting

the undersigned magistrate judge's chamb~rs.

       7.       To the extent any party intends to assert a claim of privilege or protection as to

trial preparation material, any such claim must be made in a timely manner and in accordance

with Fed. R. Civ. P. 26(b)(5).

       8.       To the extent it becomes necessary, the parties may submit an agreed protective

order concerning the disclosure of information between the parties in discovery. Any provision

in the proposed protective order concerning filing documents under seal must comply with Local

Civil Rule 5.

       9.       The following provisions shall apply to the filing and noticing of all motions: ·

        (a)     All motions must contain a statement that a good-faith effort to narrow the area of

disagreement has been made in accordance with Local Civil Rule 7(E) and Local Civil Rule

37(E) for discovery motions. All motions must adhere to the page limits and font requirements

set in Local Civil Rule 7(F)(3). An appropriate number of paper copies of any motion and all

pleadings relating to that motion shall be delivered directly to the attention of the judge

hearing the motion at the Clerk's Office within one day of the electronic filing. See

"Alexandria Chambers Copies/Division-Specific Information" on the Alexandria page of the

Court's website located at www.vaed.uscourts.gov.

       (b)      Except for consent motions, all motions shall be accompanied either by a waiver

of hearing or a notice of hearing for the earliest possible hearing date consistent with the briefing

schedules discussed below. A consent motion should be filed in accordance with the procedures
Case 1:19-cv-01646-LO-JFA Document 43 Filed 11/13/20 Page 3 of 5 PageID# 349




provided on the Alexandria page of the Court's website referenced above. All discovery-related

motions must be filed before the final pretrial conference.

       (c)     Any motion to amend the pleadings or to join a party must be made as soon as

possible after counsel or the party becomes aware of the grounds for the motion.

        (d)    Dispositive motions shall be filed and briefed in accordance with the schedule set

forth in Local Civil Rule 7(F)(l) and (K). Local Civil Rule 7(F)(l) provides that a response brief

is due 14 days after service of the motion and a reply brief may be filed 6 days after the service

of the response. The periods for filing a response brief and a reply shall apply without regard to

the mode of service used for those briefs. Any dispositive motion against a pro se party must

contain the notice set forth in Local Civil Rule 7(K) and provide the prose party with at least 21

days to file a response opposing the motion.

        (e)    In order to provide for the prompt resolution of non-dispositive matters to be

heard by the assigned magistrate judge, a non-dispositive motion may be filed by no later than

5:00 p.m. on a Friday and noticed for a hearing at 10:00 a.m. on the following Friday. Under this

expedited schedule, a response brief must be filed no later than 5:00 p.m. on the following

Wednesday and any reply brief should be filed as early as possible on Thursday to give the court

time to review all pleadings before the hearing. This expedited schedule shall apply for non-

dispositive motions noticed for a hearing with less than two weeks' notice. If a non-dispositive

motion is noticed for a hearing between two and three weeks from the filing date, any response

brief must be filed 7 days after service and any reply brief may be filed 3 days after service of the

response. At the moving party's discretion, a non-dispositive motion may also be filed and

noticed for a hearing with three weeks' notice and the briefing schedule provided in Local Civil

Rule 7(F)(l) providing for 14 days for a response brief and 6 days for a reply would apply. If a
Case 1:19-cv-01646-LO-JFA Document 43 Filed 11/13/20 Page 4 of 5 PageID# 350




non-dispositive motion is filed and oral argument is waived, any response· brief must be filed

within 7 days after service and any reply brief within 3 days after service of the response.

        (t)    All summary judgment issues shall be presented in the same pleading unless leave

of court is first obtained. As required by Local Civil Rule 56, each brief in support of a motion

for summary judgment must include a separately captioned section within the brief listing, in

numbered-paragraph form, each material fact that the movant contends is undisputed with

appropriate citations to the record. A brief in opposition to a motion for summary judgment

must include a separately captioned section within the brief addressing, in numbered-paragraph

form corresponding to the movant's section, each of the movant's enumerated facts and

indicating whether the non-movant admits or disputes the fact with appropriate citations to the

record. The Court may assume that any fact identified by the movant as undisputed in the

movant's brief that is not specifically controverted in the non-movant's brief in the manner set

forth above is admitted for the purpose of deciding the motion for summary judgment.

       (g)    Any motion to file a document under seal must comply with Local Civil Rule 5.

Pursuant to Local Civil Rule 5, a notice specifically identifying the motion as a sealing motion

must be filed on the public record. There is no need to file a notice of hearing or waiver of

hearing for a motion to seal. A memorandum must be filed stating sufficient facts to support the

action sought, and a proposed order must include specific findings. Where a party moves to file

material under seal because the opposing party has designated that material as confidential, the

opposing party must file a response to the motion and a proposed order that meet the

requirements of Local Civil Rule 5. Only the particular material found to meet the required

standard may be sealed, with the remainder filed in the public record. An unsealed, redacted

version of the filing in issue shall be filed with the motion to seal. Filings under seal are
Case 1:19-cv-01646-LO-JFA Document 43 Filed 11/13/20 Page 5 of 5 PageID# 351




disfavored and discouraged. See Va. Dep 't ofState Police v. Washington Post, 386 F.3d 567,

575- 76 (4th Cir. 2004).

        10.     Disclosures under Fed. R. Civ. P. 26(a)(]) and (2), notices of depositions,

interrogatories, requests for documents and admissions, and answers thereto shall not be filed

except on order of the court, or for use in a motion or at trial.

        11.     In the event this case is tried before a jury, each party shall fi le their proposed j ury

instructions and voir dire seven (7) days prior to trial in accordance with Local Civil Rule 5 1.

Violation of this Rule will constitute a waiver of objections to any instructions given. ln the

event the case is tried without a jury, counsel shall file written proposed findings of fact and

cone] us ions of law prior to the beginning of trial.

        Entered this 13th day of November, 2020.
                                                          -,--.....,,,,_.,......,..- /si   ~
                                                          John F. Anderson
                                                         1oYfllt~:§!}i!fe5r~Wisliate Judge
Alexandria, Virginia                                     United States Magistrate Judge
